DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-10 are objected to because of the following informalities:  
Claim 5 includes the limitation of “each engagement member” however, it should read “at least one” as previously recited.  
Claim 10 includes the limitation of “each deflectable element” however, it is previously recited as “a deflectable element” and therefore claim 10 should be amended to read “the deflectable element”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 4-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Soller (USPN 7159265).
Soller teaches a brush with a replaceable head comprising: a handle (12); a collar (37) releasably coupled to the handle; and a brush head (60) including a plurality of bristles releasably coupled to the collar.  
With regards to claim 2, the brush head consists only of the plurality of bristles attached to one another with adhesive (col. 9, lines 26-34; element 61).  
With regards to claim 4, the collar includes a cavity (figure 2 shows opening between 30) configured to receive the brush head, and at least one engagement member (30) configured to releasably grip the brush head.  
With regards to claim 5, at least one engagement member includes a deflectable element (30) configured to move between a released position (figure 6)  in which the brush head is moveable into and out of the cavity, and an engaged position (figure 5) in which the deflectable element engages the brush head within the cavity.  
With regards to claim 6, the deflectable element is biased in the released position.  
With regards to claim 7, the deflectable element is in the released position when the collar is separated from the handle and in the engaged position when the collar is coupled to the handle (figure 5 and 6).  
With regards to claim 8, the handle includes a recess (hollow handle is the recess) configured to receive the collar, the recess having internal threading (40) configured to mate with external threading on the collar (36).  
With regards to claim 9, an inner wall of the recess moves the deflectable element from the released position to the engaged position as the collar is inserted into the recess (figure 5 and 6).  
With regards to claim 10,  the deflectable element includes a protrusion (teeth) extending into the cavity configured to grip the brush head.  
With regards to claim 11, the collar comprises a cavity (figure 2 shows opening between 30) having a sidewall, the cavity shaped and sized to receive the brush head, and at least one engagement member (30) in the sidewall, the engagement member adapted to move between a released position (figure 6) and an engaged position (figure 5) such that, when the engagement member is in the released position the brush head is movable into and out of the cavity, and when the engagement member is in the engaged position, the brush head is not moveable out of the cavity; the handle comprises a recess (hollow handle is the recess) configured to receive the collar and press against the at least one engagement member when the collar is placed in the recess, such that when the collar is placed in the recess, the at least one engagement member is forced into the engaged position, thereby securing the brush head (figure 5 and 6).  
With regards to claim 12, the recess in the handle comprises a securing means for securing the collar therein (wall of recess mates with spring 35 to secure the collar in the handle).  
With regards to claim 13, Soller teaches a brush with a replaceable head comprising: a handle (12); a brush head (60)  including a plurality of bristles; and a collar (37) releasably coupled to the handle, the collar including a cavity (figure 2 shows the space between 30) and at least one deflectable element (30) configured to move between a released position (figure 6) in which the brush head is moveable into and out of the cavity, and an engaged position (figure 5) in which the deflectable element secures the brush head within the cavity.  
With regards to claim 14, the deflectable element is in the released position when the collar is removed from the handle and in the engaged position when the collar is secured to the handle.  
With regards to claim 15 and 16, the brush head consists only of the plurality of bristles attached to one another with adhesive (col. 9, lines 26-34; element 61).
With regards to claim 17, wherein the handle includes a recess (hollow handle is recess) configured to receive the collar, the recess having internal threading (40) configured to mate with external threading (36) on the collar.  
With regards to claim 18, an inner wall of the recess moves the deflectable element from the released position to the engaged position as the collar is inserted into the recess (figure 5 and 6).
With regards to claim 19, a brush with a replaceable head comprising: a handle (12); a brush head (60) consisting only of a plurality of bristles attached to one another with adhesive (col. 9, lines 26-34), and a collar (37) releasably coupled to the handle, the collar including a cavity (figure 2, space between 30) and at least one deflectable element (30) configured to move between a released position (figure 6) in which the brush head is moveable into and out of the cavity, and an engaged position (figure 5) in which the deflectable element secures the brush head within the cavity, wherein the brush head is secured to the handle only by the deflectable element of the collar.  
With regards to claim 20, the handle includes a recess (hollow handle is the recess) configured to receive the collar, wherein an inner wall of the recess moves the deflectable element from the released position to the engaged position as the collar is inserted into the recess (figure 5 and 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soller (‘265) in view of KR 200446473).
Soller teaches all the essential elements of the claimed invention however fails to teach that the brush head consists only of the plurality of bristles attached to one another by heat.  KR ‘473 teaches a brush head that uses only heat (12) to attach the bristles together.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Soller so that the bristle are attached using heat since using heat is an equivalent means for securing bristles together.  Both adhesive and heat perform the same function of securing bristles together equally well and therefore can be used interchangeably.  
				Relevant prior art
Applicant is directed to review USPN 6029307 as relevant prior art, since it reads on several of the claim limitations, before responding to the office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723